 

IN THE CIRCUIT COURT OF UNION COUNTY, ARKANSAS

LUIS LOPEZ PLAINTIFF
v. CASE NO. /D VW G-293-4
TREXIS INSURANCE CORPORATION DEFENDANT

 

CLASS ACTION COMPLAINT

 

I. INTRODUCTION

1. Luis Lopez insured his 2009 Nissan Versa with Trexis Insurance
Corporation (“Trexis”). Lopez was involved in an accident, and Trexis
declared his vehicle a total loss. As it does with all its total loss claims, Trexis
used a Mitchell Valuation Report (“Mitchell Report”) to determine what it
would pay on Lopez’s claim. Based on the report, Trexis placed the actual
cash value or replacement cost of Lopez's vehicle at approximately $4,622.00.
This is less than the actual cash value of the vehicle and less than what was
required to replace his vehicle with another of like kind and quality.

2. Trexis’s use of the Mitchell Report to value total loss claims

violates its contracts with its insureds and Arkansas law. Trexis is required

EXHIBIT

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 1 OF 26 8

Page 1 of 20
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 2 of 26 PagelD #: 43

to calculate actual cash value through either: (a) the cost of a specific,
comparable replacement automobile, or (b) using one of two or more
quotations obtained from two or more qualified dealers or appraisal services
located within the local market area. Instead of following Arkansas law,
Trexis uses the Mitchell Report to mislead and cheat its policyholders.and
increase its profits. The Mitchell Report systematically undervalues the
insured’s vehicles, resulting in a payment of less than the actual cash value
for all total loss claims, saving Trexis millions of dollars each year at the
expense of its insureds.

3. Lopez brings this suit on behalf of himself and others similarly
situated to recover the difference between the actual cash value of his vehicle
and what he was paid, punitive damages, costs, and attorneys’ fees. Lopez
also asks the Court to declare that the use of the Mitchell Report to adjust
first-party insurance claims violates Arkansas law and to permanently
enjoin its use.

II. PARTIES, JURISDICTION, AND VENUE

4. Plaintiff Luis Lopez is aresident and citizen of El Dorado, Union

County, Arkansas. At all times relevant to this Complaint, he had a motor

vehicle insurance policy with Trexis Insurance Corporation.

Page 2 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 2 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 3 of 26 PagelD #: 44

5. Defendant Trexis Insurance Corporation is incorporated in
Virginia and has its principal place of business in Franklin, Tennessee. It is
licensed to do business in Arkansas, and its registered agent for service is
The Corporation Company, 124 West Capitol Avenue, Suite 1900, Little
Rock, Arkansas 72201.

6. This Court has subject matter jurisdiction pursuant to Ark.
Const. amend. 80, § 6 and Ark. Code Ann. § 16-13-201.

7. Venue is proper in this Court because Lopez resided in Union
County at the time of the events which gave rise to this cause of action, and
his accident occurred in Union County. Ark. Code Ann. § 16-60-101.

III. FACTUAL ALLEGATIONS

8. Lopez was involved in a motor vehicle accident in April 2018,
which resulted in substantial damage to his 2006 Nissan Versa. Lopez
insured his vehicle with Defendant Trexis Insurance Corporation, and he
filed a claim regarding his property damage. Trexis determined that the
vehicle was a total loss.

9. Upon information and belief, Lopez’s insurance policy with
Trexis contained a clause providing for the adjustment and settlement of

total loss claims based on actual cash value. Upon information and belief,

Page 3 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 3 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 4 of 26 PagelD #: 45

this is Trexis’ standard automobile insurance policy issued to insureds in the
state of Arkansas.

10. Lopez has been unable to locate a copy of his policy to attach to
this Complaint, and Trexis did not respond to his requests for a copy of his
policy. Good cause exists for Lopez not to attach a copy of his policy to this
Complaint because Trexis has a copy of the policy, and Lopez can obtain a
copy in discovery.

11. To adjust Lopez’s claim, Trexis used a report from a third-party
corporation, Mitchell International, Inc. (“Mitchell”). Mitchell provides
services to the collision and insurance claims industry, including the
Mitchell Report. The Mitchell Report is sold almost exclusively to insurance
companies, and it is marketed as reducing the cost of total value settlements.
Upon information and belief, Trexis uses the Mitchell Report to calculate its
offers of all total loss claims.

12. Trexis presented the Mitchell Report to Lopez as representing
the actual cash value of the vehicle, and, based on the Mitchell Report, Trexis
paid approximately $4,622.00 in actual cash value to adjust Lopez’s claim.
See Mitchell Report, attached as Exhibit “A.” The actual cash value - and the

cost to replace the vehicle with one of like kind and quality - was higher.

Page 4 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 4 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 5 of 26 PagelD #: 46

13. The Mitchell Report systematically undervalues vehicles by
making a series of arbitrary and unexplained adjustments to the vehicles
contained in the report.

14. For instance, the Mitchell Report made a “title history
adjustment” of $1,476.39. According to the Mitchell Report, the “title history
adjustment” is “an average deduction that represents a variety of title
history types such as flood, hail, collision, etc. and is not specific to a
particular title type. In addition, the degree of the damage that resulted in a
title history is assumed to be typical.” See Mitchell Report, attached as
Exhibit “A.” On the same page, however, the Mitchell Report states that
there is “no obvious damage” to the vehicle. Id.

15. Similarly, the listed price of each “comparable” vehicle in the
report was automatically reduced by around 10% for a “projected sold
adjustment.” The Mitchell Report claims that this is “an adjustment to reflect
consumer purchasing behavior (negotiating a different price than the listed
price).” The report does not explain the basis for this reduction, and it is not
grounded in reality. But the result of this reduction is to automatically
reduce the amount paid on Lopez's claim, and every other person whose

total loss claim was valued using the Mitchell Report

Page 5 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 5 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 6 of 26 PagelD #: 47

16. The Mitchell Report also makes other adjustments for mileage,
equipment, and condition, but the report does not explain how or why those
adjustments are made.

17. The effect of these adjustments is to reduce payment on the claim
to an amount less than the actual cash value and far less than is required to
purchase a replacement vehicle of like kind and quality.

18. Trexis knows that the Mitchell Report undervalues vehicles.
Despite knowing that the Mitchell Report undervalues vehicles, Trexis
continues to use it to determine the amount to pay claimants.

19. Trexis presented the Mitchell Report to Lopez as representing
the actual cash value of his vehicle and Lopez relied on Trexis’
representation when adjusting their claims. Trexis misled Lopez when it
presented the Mitchell Report as representing the actual cash value of his
vehicle.

20. Arkansas law requires that Trexis, when adjusting or settling
first party automobile total losses, either provide a replacement vehicle,
provide a cash settlement based on a specific replacement vehicle if one is
available in the local market area, or use “one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or

Page 6 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 6 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 7 of 26 PagelD #: 48

appraisal services located within the local market area when a comparable
automobile is not located in the local market area.” Ark. Ins. Regulation 43,
§ 10(a)(2). If the insurer deviates from one of those methods, the deviation
must be supported by documentation giving particulars of the automobiles
condition, and “[a]ny deductions from such cost, including deduction for
salvage, must be measurable, discernable, itemized, and specified as to
dollar amount and shall be appropriate in amount.” Ark. Ins. R. 43,
§ 10(a)(3). Further, “[t]he basis for such settlement shall be fully explained to
the first party claimant.” Ark. Ins. R. 43, § 10(a)(3).

21. Mitchell International, Inc. is not a qualified dealer or appraisal
service located in Union County, Arkansas. Mitchell International, Inc. does
not maintain any offices in the state of Arkansas.

22, Trexis did not provide documentation about why it needed to
deviate from one of the two approved methods to adjust Lopez’s claim, and
there was nothing unique about Lopez’s vehicle that would justify deviating
from the methods approved under Arkansas law.

23. Trexis knows or should know that using the Mitchell Report to
determine actual cash value violates Arkansas law. Despite knowing that the

practice is unlawful, Trexis uses the practices because it saves millions of

Page 7 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 7 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 8 of 26 PagelD #: 49

dollars. Trexis can achieve this savings because the cost of obtaining an
appraisal and litigating the value of a property damage claim exceeds the
difference in value between the Mitchell Report and the actual cash value of
the vehicle.

IV. CLASS ACTION ALLEGATIONS

24. Lopez incorporates by reference the preceding paragraphs as if
they were fully set forth herein.

25. Lopez brings this as a class action under Rule 23 of the Arkansas
Rules of Civil Procedure.

26. Members of the putative class are so numerous that joinder of all
such members is impracticable. The exact size of the putative class is
unknown but may be easily determined from records maintained by Trexis.

27. There are common questions of law and fact applicable to the
putative class with respect to liability, relief, and anticipated affirmative
defenses. Common questions of law and fact include:

a. | Whether Trexis has a practice of using the Mitchell

Report to determine actual cash value;

b. Whether Regulation § 43, § 10 is incorporated into

the terms of Trexis’ automobile insurance policies;

Page 8 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 8 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 9 of 26 PagelD #: 50

c. Whether Trexis’ practices violated Regulation 43,

§ 10,

d. Whether Mitchell International, Inc. is a qualified
dealer or appraiser in the local market area; and

e. By what percentage does the Mitchell Report
systematically undervalue cars vis a vis their actual cash value.

28. Lopez's claims are typical of the putative class. Like all other
putative class members, Lopez had a total loss automobile claim that was
settled and adjusted using the Mitchell Report.

29. Lopez will fairly and adequately protect the interest of the
putative class. He has no conflicts with putative class members and has
suffered the same injury as members of the putative class.

30. Lopez's counsel possesses the requisite resources and experience
in class action litigation to adequately represent Lopez and the putative class
members in prosecuting the claims here.

31. The questions of law and fact common to Lopez and members of
the putative class predominate over any question affecting only individual
class members. These common questions concerning Trexis’ wrongdoing

must be resolved for all class members.

Page 9 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 9 OF 26
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 10 of 26 PagelD #: 51

32. A class action is superior to other available methods for the fair
and efficient adjudication of this controversy. Trexis engages in a common
business practice of using the Mitchell Report to adjust total loss claims,
which is alleged to violate Arkansas law, and it is not unfair to require Trexis
to litigate its business practice on a class-wide basis. Moreover, class
members’ individual damage claims are too small to make individual
litigation an economically viable alternative. But despite the small size of any
one individual's claim standing alone, the aggregate value of the practice is
substantial.

33. Lopez's class claims are appropriate to proceed under the
Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to
prohibit most private class actions under the ADTPA - is an unconstitutional
intrusion into the Arkansas Supreme Court’s exclusive authority to
“prescribe the rules of pleading, practice and procedure for all courts.” Ark.
Const. Amend. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,
308 S.W.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act
were unconstitutional); Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d 415
(2007) (holding statute requiring reasonable cause affidavit was

unconstitutional); Weidrick v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992)
Page 10 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 10 OF 26
Case 1:19-cv-01040-SOH Document3_ Filed 09/25/19 Page 11 of 26 PagelD #: 52

(holding statute requiring 60-day notice before filing medical malpractice
claim was unconstitutional).

V. CAUSES OF ACTION
COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT

34. Lopez incorporates by reference the preceding paragraphs as if
they were fully set forth herein.

35. Arkansas law requires that an insurer adjust total loss
automobile claims by providing the insured with enough money to purchase
a specific comparable replacement vehicle in the local market area, or, if no
comparable vehicle is available, using one of two or more quotations from a
local dealer or appraiser. Ark. Ins. R. 43, § 10.

36. Trexis adjusts total loss automobile claims by relying on the
Mitchell Report, even though Mitchell International, Inc. is not a local dealer
or appraiser and even though the report does not provide the insured with
sufficient funds to purchase a comparable replacement automobile.

37. ‘Trexis engaged in an unconscionable, false, or deceptive act or
practice in business, commerce, or trade when it used the Mitchell Report to
adjust Lopez's total loss claim. Trexis also used the same unconscionable,
false, or deceptive act or practice in using the Mitchell Report to adjust all its

Page 11 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 11 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 12 of 26 PagelD #: 53

total loss claims in Arkansas. See Ark. Code Ann.
§ 4-88-107(a)(10). See also Ark. Ins. R. 43, § 1 (expressly providing that
violations of the Insurance Department's regulations regarding unfair claims
settlement practices “constitute an unfair or deceptive act or practice in the
business of insurance.”).

38. Trexis presented the Mitchell Report as representing the actual
cash value of its insureds’ vehicles and Lopez and putative class members
justifiably relied on Trexis’ representation about the actual cash value of the
vehicle. Trexis misled Lopez and the putative class members by using the
Mitchell Report.

39. Trexis’ conduct proximately caused damage to Lopez and
putative class members because they received less for their total loss claims
than they should have. Lopez and putative class members seek
compensatory damages in an amount equal to the difference between the
amount paid to them to adjust total loss claims and the actual cash value of
their vehicle computed as required by Arkansas law.

40. Trexis knew or ought to have known that its conduct would
result in injury to Lopez and putative class members and it continued insuch

conduct in reckless disregard of the consequences. Specifically, Trexis knew

Page 12 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 12 OF 26
Case 1:19-cv-01040-SOH Document 3 Filed 09/25/19 Page 13 of 26 PagelD #: 54

that its use of the Mitchell Report undervalued its insureds’ vehicles, yet it
continued to use the Mitchell Report and mislead its insureds because it
saved Trexis millions of dollars each year. As a result, Lopez and putative
class members are entitled to punitive damages.

41. Plaintiff and the putative class members are entitled to an award
of attorneys’ fees, costs, and expenses in bringing their Deceptive Trade
Practices Act claim.

COUNT IT: FRAUD IN THE INDUCEMENT

42. Lopez incorporates by reference the preceding paragraphs as if
they were fully set forth herein.

43. Trexis falsely represented that the amount in the Mitchell Report
represented the actual cash value of Lopez's automobiles. Trexis made the
same false representation to every other putative class member and misled
each putative class member.

44, Trexis knew that its representation was false. First, Trexis knew
that Arkansas law requires that an insurer use one of the methods identified
in Regulation 43 to determine actual cash value and that the Mitchell Report
was not a permissible method. Further, Trexis knew that the Mitchell Report

systematically generated valuations that were lower than the actual cash

Page 13 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 13 OF 26
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 14 of 26 PagelD #: 55

value that would have resulted had it obtained a valuation from a qualified
local dealer or appraiser as required by Arkansas law.

45. Trexis intended to induce and coerce Lopez and putative class
members into settling their total loss claims for less than they would have if
Trexis had complied with Arkansas law and obtained a quotation from a
qualified dealer or appraiser located in the local market area.

46. Lopez and putative class members justifiably relied on Trexis’
representation about the actual cash value. Indeed, because the
misrepresentation goes to a material matter, reliance is presumed. Manhattan
Credit Co. v. Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) (“[R]eliance is to be
presumed when, as here, the misrepresentation goes to a material matter.”);
Pickering v. Garrison, 2009 Ark. App. 107, at *13 (“Reliance is presumed when
the misrepresentation goes to a material matter.”).

47. ‘Trexis’ conduct proximately caused damages. Lopez and
putative class members suffered damages in an amount equal to the
difference between the amount paid to them to adjust their total loss claims
and the actual cash value of their vehicle computed as required by Arkansas

law.

Page 14 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 14 OF 26
“ Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 15 of 26 PagelD #: 56

48. Trexis knew or ought to have known that its conduct would
result in injury to Lopez and putative class members and it continued insuch
conduct in reckless disregard of the consequences. Specifically, Trexis knew
that its use of the Mitchell Report undervalued its insureds’ vehicles, yet it
continued to use the Mitchell Report because it saved Trexis millions of
dollars each year. As a result, Lopez and putative class members are entitled
to punitive damages.

COUNT ITI: BAD FaITH

49. Lopez incorporates by reference the preceding paragraphs as if
they were fully set forth herein.

90. Trexis acted in bad faith to avoid liability under its policy issued
to Lopez. Trexis knew that its method of settling total loss claims violated
Arkansas law and would result in a lower payment to Lopez than if Trexis
would have obtained a quotation from a qualified local dealer or appraiser.
Despite this knowledge, Trexis fraudulently presented the Mitchell Report
to Lopez as representing the actual cash value of his vehicle.

Sl. Trexis did more than merely refuse to pay a claim. Trexis

intentionally violated Arkansas law to save itself money at the expense of its

Page 15 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 15 OF 26
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 16 of 26 PagelD #: 57

insured. Trexis’ conduct was dishonest and oppressive and was carried out
with a state of mind characterized by contempt for its insureds.

52.  Trexis’ conduct proximately caused damages. Lopez and
putative class members suffered damages in an amount equal to the
difference between the amount paid to them to adjust total loss claims and
the actual cash value of their vehicle computed as required by Arkansas law.

53. Trexis knew or ought to have known that its conduct would
result in injury to Lopez and putative class members and it continued insuch
conduct in reckless disregard of the consequences. As a result, Lopez and
putative class members are entitled to punitive damages.

COUNT I'V: BREACH OF CONTRACT

54. Lopez incorporates by reference the preceding paragraphs as if
they were fully set forth herein.

95. Lopez and Trexis entered into a contract. Among other things,
upon information and belief, the policy provides for the adjustment and
settlement of total losses based on actual cash value of the vehicle.

56. Arkansas law requires that Trexis either provide a replacement
vehicle, provide a cash settlement based on a specific replacement vehicle if

one is available in the local market area, or use “one (1) of two (2) or more

Page 16 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 16 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 17 of 26 PagelD #: 58

quotations obtained by the insurer from two (2) or more qualified dealers or
appraisal services located within the local market area when a comparable
automobile is not located in the local market area.” Ark. Ins. Regulation 43,
§ 10(a)(2)(A). If the insurer deviates from this method, it must provide
documentation for the deviation, including giving particulars of the
automobile’s condition, and “[aJny deductions from such cost, including
deduction for salvage, must be measurable, discernable, itemized, and
specified as to dollar amount and shall be appropriate in amount.” Ark. Ins.
R. 43, § 10(a)(3). Further, “[t]he basis for such settlement shall be fully
explained to the first party claimant.” Ark. Ins. R. 43, § 10(a)(3). The
provisions of Ark. Ins. R. 43 are incorporated into the insurance contract as
a matter of law. See First Sec. Bank v. John Doe 1, 2, & 3,297 Ark. 254, 257, 760
S.W.2d 863, 865 (1988).

57. Lopez and putative class members did what the contract
required of them.

58. Trexis breached the contracts by using the Mitchell Report
instead of using the methods required by Arkansas law.

59. Asaresult of Trexis’ breach of contract, Lopez and putative class

members suffered damages in an amount equal to the difference between

Page 17 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 17 OF 26
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 18 of 26 PagelD #: 59

the amount paid to them to adjust total loss claims and the actual cash value
of their vehicle computed as required by Arkansas law.
VI. JURY DEMAND & PRAYER FOR RELIEF

60. Lopez incorporates by reference the preceding paragraphs as if
they were fully set forth herein.

61. Article 2, § 7 of the Arkansas Constitution provides that “The
right of trial by jury shall remain inviolate, and shall extend to all cases at
law, without regard to the amount in controversy[.|” Further, Article 2, § 13
also guarantees every person a “remedy in the laws for all injuries or wrongs
....” Lopez demands a remedy in the laws for all injuries and wrongs
alleged, and a trial by jury on all issues so triable.

62. WHEREFORE, Lopez respectfully requests this Court:
a. Certify a class defined as:
All individuals insured by Trexis under a policy
issued or effective in Arkansas who: (a) had a
total loss claim with Trexis; (b) that received a
settlement calculated using Mitchell Report; (c)
during the period from August 13, 2014 to the

present.

b. Appoint Luis Lopez as class representative;

Page 18 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 18 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 19 of 26 PagelD #: 60

C. Appoint Holleman & Associates, P.A. and Brad Hendricks
Law Firm as class counsel;

d. Declare that Trexis’ practice of using the Mitchell Report to

adjust total loss claims violates Arkansas law;

e, Enjoin Trexis from using the Mitchell Report to adjust
future total loss claims in the state of Arkansas;

f. Award Lopez and putative class members compensatory
damages in an amount equal to the difference between the actual cash
value of their vehicles and the amount Trexis paid;

g. Award them punitive damages in an amount sufficient to
punish Trexis for its wrongdoing and to deter others from engaging in
similar wrongdoing;

h. Award Lopez and putative class members all recoverable
costs, expenses, and attorneys’ fees incurred in prosecuting this action,
together with all applicable interest; and

i. Grant Lopez all such further relief deemed just and

appropriate.

Page 19 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 19 OF 26
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 20 of 26 PagelD #: 61

Respectfully Submitted,

HOLLEMAN & ASSOCIATES, P.A.
1008 West Second Street

 

 

 

Policeman, ABN 91056
jholleman@johnholleman.net
Timothy A. Steadman, ABN 2009113
tim@johnholleman.net

&

Lloyd “Tre” Kitchens, ABN 99075
tkitchens@bradhendricks.com

THE BRAD HENDRICKS LAW FIRM
500 C Pleasant Valley Drive

Little Rock, AR 72227

Telephone (501) 221-0444

Page 20 of 20

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 20 OF 26
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 21 of 26 PagelD #: 62

#

(

Stee! side-door impact beams

Zone body construction wifronvrear crumple zones, hood deformation point

Packages
[P01] PWR PKG

(

Tire Pressure Monitoring System (TPMS)

-inc: pwr windows widriver side one touch auto up/down, pwr locks, remote keyless entry, door armrest pad, rear door pockets, glove compartment light -

Optional Equipment
{fRO1] CRUISE CONTROL

“DIO/PIO: =~ Dealer/Pant Installed Options

Loss Vehicle Base Value

[R10] REAR ROOF SPOILER

Loss vehicle: 2009 Nissan Versa | S 4 Door Hatchback | 1.8L 4 Cyl Gas A FWD

Comparable Vehicle information

Search Radius used for this valuation: 150 miles from loss vehicle zip/postal code.

Typical Mileage for this vehicle: 103,000 miles

Distance From

 

1

2

 

a Vehicle Description Mileage —_ Location Loss Vehicle Price Adjusted Value
2009 NISSAN VERSA S 4D HBK 4 1.8NORMAL 170,000 71730 0 miles $4,800.00 55 70204
CASA VERSA S 4D HBK 4 1.8NORMAL 130,169 711 75 miles $4,388.00 $4,621.98
ae Nona VERSA s 4D HBK 4 1.8NORMAL 106,806 75570 106 miles $7,205.00 $8,281.93
009 NISSAN VERSA S 4D HBK 4 1.8NORMAL 132.000 71301 134 miles $4,495.00 $4,838.03

a Base Value: $5,861.00

Loss Vehicle Adjustments

Loss vehicfe: 2009 Nissan Versa | S 4 Door Hatchback | 1.8L 4 Cyl Gas A FWD

i) Mitchell WorkCenter-

Frnt! Loss

 

A

EXHIBIT

 
   

Claim # 3286651-002 | © 2018 Mitchell intemational, Inc. All Rights Reserved. | Page 3

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 21 OF 26

 
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 22 of 26 PagelD #: 63
( /

 

Condition Adjustments
Condition Adjusiment: $0.00 Overall Condition: 3.00-Godd Typical Vehicle Condition: 3.00
Caleaasy Condition Comments
Interop = SS 3 Good a
Exterior
BODY 3 Good
TRIM 3 Good
VINYLICONVERTIBLE TOP Typical
PAINT 3 Good
Mechanical 3 Good
Tire 3 Good

Typical Vehicle Condition reflects a condition similar-to the same year, make and model.. Amount of wear and tear/ damage
consistent with its age.

Comments:

no obvious damage

Title History Adjustment

Description ‘ Adjusinent Amount
-$1,476.39

 

The title history deduction is an average deduction that represents a variety of title history types such as flood, hail, collision, étc. and
is not specific to a particular title type. in addition, the degree of the damage that resulted in a title history is assumed to be typical.

Comparable Vehicles

Loss vehicle: 2009 Nissan Versa | S 4 Door Hatchback | 1.8L 4 Cyl Gas A FWD

«3 Mitchell WorkCenter-
Folot Loss Claim # 3286851-002 | © 2018 Mitchell intemational, Inc, All Rights Reserved. | Page 4

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 22 OF 26

 
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 23 of 26 PagelD #: 64

,

 

 

( (
Z 2009 NISSAN VERSA S 4D HBK 4 1.8 NORMAL GAS A2WD List Price: $4,900.00

“IM Saw fo Listing Date AIPPostal Code Distance flam Lass Vehicle
3N1BC13E39L 366969 02/26/2018 71730 0 miles
~ . ; Adjustments . Loss Vehicle a This Vehicle Amount
DEALER WEB LISTING - , , “ :
BUILDSHEET - VAST.COM __ Projected Sold Adjustment -$490.00
‘KENT STEGALL USED CARS Age of Ad Adjustinent -$35.15
3114. NW AVENUE | Mileage 83,680 170,000 $1,297.49
EL DORADO AR 71730 Equipment
870-864-8879 {R10] REAR ROOF SPOILER Yes No 378.14

[L92] 5-PIECE FLOOR/TRUNK MAT No Yes -$48.44

SET

 

Total Adjustments: $802.04.
Adjusted Price: $5,702.04

Das trate vetucle Macigages Maids

[P01] PWR PKG
Ube Cpetkg J patetive boeerep

[R01] CRUISE CONTROL, [L92] 5-PIECE FLOOR/TRUNK MAT SET

 

ae 2009 NISSAN VERSA S 4D HBK 4 1.8 NORMAL GAS A2WD List Price: $4,388.00
“he niback Mes listing Date 2iP/Postal Onde Crstance fram Loss Vehicle
3N1BC13E39L404135 —L404135A 02/05/2018 71111 75 miles

flgeee 2
eT IThiee Fe

 

| Agjesime rs eceeneeene wean OBS Mehicle This Vehicle, Amount
DEALER WEB LISTING - oo ~
BUILOSHEET - VAST.COM Projected Sold Adjustment -$439.00
ORR NISSAN OF BOSSIER Age of Ad Adjustment -$46.50
2323 VIKING DRIVE Mileage 83,680 130,169 $701.29
BOSSIER CITY LA 71111 Equipment ©
318-797-2424 (P01) PWR PKG Yes No $195.91
{P02} PWR PKG No Yes -$204.31
[R10] REAR ROOF SPOILER Yes No $69.97
{L92] 5-PIECE FLOOR/TRUNK MAT No Yes ~$43.38
SET
Total Adjustments: $233.98
Adjusted Price: $4,621.98
Deepa: ahs Griucle Treace Ghatvals
[P02] PWR PKG
[RO1} CRUISE CONTROL, [L92] 5-PIECE FLOOR/TRUNK MAT SET
#8 Mitchell WorkCenter”
Total Lass Claim # 3286651-002 | © 2018 Mitchell Intemational, Inc. All Rights Reserved. | Page 5

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 23 OF 26

 
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 24 of 26 PagelD #: 65

f

(

 

 

 

 

 

re 2009 NISSAN VERSA S 4D HBK 4 1.8 NORMAL GAS A2WD List Price: $7,995.00
vit Sionk le Listing Dale ZIP:Postal Cada Distance fram Cana Voruwis
3N1BC13E79L372127 2127 02/27/2018 75570 106 miles
us . Adjustments Loss Vehicle: This Venicle Amount
DEALER WEB LISTING - ‘
BUILDSHEET - CARS.COM Projected Sold Adjustment -$800.00
WESTSIDE AUTO SALES Age of Ad Adjustment -$56.05
410 HWY 82W Mileage 83,680 106,806 $635.62
NEW BOSTON TX 75570 Equipment
903-628-3737 [P01) PWR PKG Yes No $356.94
[R01] CRUISE CONTROL Yes No $101.98
[R10] REAR ROOF SPOILER Yes No $127.48
{L92] 5-PIECE FLOOR/TRUNK MAT No Yes -$79.04
SET
Total Adjustments: $286.93
Adjusted Price: $8,281.93
ta ott OC Saelate fie Cyst: Theta.
(L92] 5-PIECE FLOOR/TRUNK MAT SET
Gree 2009 NISSAN VERSA S 4D HBK 4 1.8 NORMAL GAS A2WD List Price: $4,495.00
whe Slonk Lig Listing Date ZIP Postal Caste Oistance from Loss Vetuele
3N1BC13EX9L 449508 235 05/14/2018 71301 134 miles
a Adjusiments _. ae Loss Vehicle . This Vehicle . Amount
DEALER WEB LISTING - ee eee ee ne
BUILDSHEET - VAST.COM Projected Sold Adjustment -$447.00
SUPER ALEX AUTO SALES Age of Ad Adjustment $24.20
40 BOLTON AVENUE Mileage , 83,680 132,000 $747.19
ALEXANDRIA LA 71301 Equipment .
318-715-5600 [P01] PWR PKG Yes No $200.82
[P02] PWR PKG No Yes -$209.43
{R10} REAR ROOF SPOILER Yes No $71.72
[L92] 5-PIECE FLOOR/TRUNK MAT No Yes -$44.47
SET
Total Adjustments: $343.03
Adjusted Price: $4,838.03
Cavsoarabie Vebinic Package Detats
[P02] PWR PKG
Tot eer con Soar tea) atcy Deas
[R01] CRUISE CONTROL, [L92] 5-PIECE FLOOR/TRUNK MAT SET
i Mitchell WorkCenter’

Fatal Loss Claim # 3286651-002 | © 2018 Mitchel! international, Inc. Ail Rights Reserved. { Page 6

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 24 OF 26

 
Case 1:19-cv-01040-SOH Document3 _ Filed 09/25/19 Page 25 of 26 PagelD #: 66

( (

Sub-Model Comparison
Sub-Model Description Configuration Original MSRP

2009 Nissan Versa S 4 Door Hatchback 1.8L 4 Cyl Gas FWD $14,110.00

 

Vehicle Valuation Methodology Explanation

WorkCenter Total Loss was designed and built in conjunction with J.D. Powers, experts in data analysis.and vehicle pricing and a highly
trusted name among consumers. With years of experience in vehicle pricing, J.D Power is a credible, third-party expert whose name
provides consumer recognition and confidence. WCTL provides a consistent methodology across ail vehicles and it includes valid
comparable vehicles that most closely resemble the totaled vehicle and are. similar to the vehicles a consumer would find in their own
research.

WorkCenter Total Loss produces accurate and easy-to-understand vehicle valuations via this five step process:
Step 1 - Locate Comparable Vehicles

Locate vehicles that are the closest match to the loss vehicle in the same market area. WorkCenter Total Loss utilizes consumer-based
vehicle sources along with inventory directly from Dealerships. When available WCTL also provides sold vehicle records from sources
such as J.D, Powers.

Step 2 - Adjust Comparable Vehicles

Make adjustments to the prices of the comparable vehicles. The comparable vehicles are identical to the loss vehicle except where
adjustments. are itemized. There are several types of comparable vehicle adjustments

* Projected Sold Adjustment - an adjustment to reflect consumer purchasing behavior (negotiating a different price than the
listed pricé).

+ Age of Ad Adjustment- an adjustment to the price of the comparable vehicle based on the relationship between the date of
the advertisement and the date Of the loss vehicle.

+ Mileage Adjustment - an adjustment for differences in milaage between the comparable vehicle and the loss vehicle.

+ Equipment- adjustments for differences in equipment between the comparable vehicle (e.g. equipment packages and
options) and the loss vehicle.

Step 3 - Calculate Base Vehicle Value
The base vehicle value is calculated by averaging the adjusted prices of the comparable vehicles.
Step 4 - Calculate Loss Vehicle Adjustments
There are four types of loss vehicle adjustments:
+ Condition Adjustment:
Adjustments to account for the condition of the loss vehicle prior to the loss.
+ Prior Damage Adjustment:
Adjustments to account for any prior damage present on the loss vehicle prior to the loss.
» After Market Part Adjustment:
Adjustments to account for any after market parts present on the loss vehicle prior to. the loss.
» Refurbishment Adjustment:
Adjustments to account for any refurbishment performed on the loss vehicle prior to the loss.
Step’5 - Calculate the Market Value

The Market Value is calculated by applying the loss vehicle adjustments to the base value.

i) Mitchell WorkCenter-
Tistst Lass Claim # 3286651 -002 | © 2018 Mitchell international, Inc. All Rights Reserved. | Page 7

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 25 OF 26

 

 
Case 1:19-cv-01040-SOH Document 3 _ Filed 09/25/19 Page 26 of 26 PagelD #: 67

“Any pergon who knowingly presenis a false or fraudulent claim for payment of a toss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject
to fines and confinement in prison.”

15 Mitchell WorkCenter-
fotal Lass

Claim # 3286651-002 | © 2018 Mitchell intemational, inc, All Rights Reserved. | Page 8

UNION COUNTY CIRCUIT CLERK DOCUMENT# CTX-000000145812 PAGE 26 OF 26

 
